MEMORANDUM **
This is a petition for review of a Board of Immigration Appeals (“BIA”) order denying petitioner’s motion to reopen and reconsider.
Respondent’s unopposed motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). The BIA did not abuse its discretion when it denied petitioner’s motion as barred by the applicable regulations. See 8 C.F.R. § 1003.2(b)(2), (c)(2); Lara-Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir.2004), amended by 404 F.3d 1105 (9th Cir.2005) (holding that BIA denials of motions to reopen or reconsider are reviewed for abuse of discretion). Accordingly, this petition for review is denied.
All other pending motions are denied as moot. The temporary stay of removal *515shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.